Order, entered April 14, 1969, striking the third, fourth and fifth affirmative defenses and denying cross motion for summary judgment, unanimously modified on the law insofar as it dismisses the affirmative defenses, and otherwise affirmed, with $50 costs and disbursements to defendants-appellants. A full exploration of the proceedings before the arbitrator and also other pertinent factors, not on this record fully disclosed, may demonstrate the availability of the defenses. {Schwartz v. Public Administrator, 24 N Y 2d 65; Albero v. State of New York, 26 N Y 2d 630.) Concur — Capozzoli, J. P., McGivern, Markewich and Tilzer, JJ.